         Case 1:19-cr-00804-VEC Document 63 Filed 08/28/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007



                                                      August 28, 2020

BY ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Zhongsan Liu, S1 19 Cr. 804 (VEC)

Dear Judge Caproni:

        The Government writes to respectfully request that the Court exclude speedy trial time in
the above-referenced matter through November 10, 2020, the date that pretrial motions briefing in
this case is scheduled to conclude. On May 6, 2020, the Court excluded time through September
1, 2020. The Government respectfully submits that the exclusion of time through November 10,
2020 outweighs the best interests of the defendant and the public in a speedy trial, because it will
allow the defendant to prepare, and the Court to adjudicate, pretrial motions in advance of any trial
in this matter. The defendant consents to this application through his counsel.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney for the
                                              Southern District of New York


                                          By: ____________________________________
                                             Gillian S. Grossman / Sidhardha Kamaraju
                                             Assistant United States Attorneys
                                             (212) 637-2188 / 6523


cc:    Defense Counsel (by ECF)
